NOTICE OF ALLOWANCE
This action is in response to the amendments filed on March 9th, 2021. A summary of this action:
Claims 1-2, 9-12, 19-27 have been presented for examination.
Claims 1-2, 10-11 have been amended
Claims 3-8 and 13-18 were previously cancelled.
Claims 1-2, 11, 21, and 24 are amended by Examiner’s amendment to the claims presented on March 9th, 2021
Claims 10, 20, 26-27 are cancelled by Examiner’s amendment
Claim 1-2, 9, 11-12, 19, 21-25 are allowed.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Roy Kim on May 11th, 2021.
th, 2021. 
The support for the proposed Examiner’s amendment comes figure 20 of the instant application, as well as the accompanying description in ¶ 124-143, also see ¶ 10. 
In addition, the Examiner’s amendment is also supported by the original claims as filed. 
The Examiner has made the following changes to the claims. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (example), or, if the deletion is of five or fewer consecutive characters or would be difficult to see, in double brackets [[ ]]. 
The application has been amended as follows:

Regarding Claim 1.

	A method for determining optical configuration of an implantable ophthalmic apparatus for the selection thereof to correct an astigmatism of a patient, the method comprising:
	receiving, by a processor, measurement data associated with an eye of the patient;
	determining, by the processor, using the measurement data, an initial optical configuration of an implantable ophthalmic apparatus to apply at a corrective meridian of the implantable ophthalmic apparatus to correct the astigmatism of the patient , an extended-range-of-vision (ERV) feature, or an extended-tolerant-astigmatism (ETA) feature, wherein the implantable ophthalmic apparatus is configured with an from 5 degrees to 10 degrees
	determining, by the processor, a residual cylinder (RC) power associated with a random residual astigmatism power for the implantable ophthalmic apparatus, wherein the random residual astigmatism power is associated with a rotational misalignment applied to the implantable ophthalmic apparatus following implantation of the implantable ophthalmic apparatus in the eye of the patient, wherein the random residual astigmatism power is determined at a pre-defined maximum rotational misalignment value designated for the implantable ophthalmic apparatus, wherein the random residual astigmatism power is determined based on an equation defining undesired meridian power resulting from a rotational misalignment of the implantable ophthalmic apparatus at a rotational misalignment range selected from [[the]] a group consisting of ±5°, ±6°, ±7°, ±8°, ±9° and ± 10°, and wherein the equation is defined as a function of at least, an angle of the rotational misalignment;
	modifying, by the processor, the initial optical configuration based on the determined residual cylinder (RC) power to generate a modified optical configuration having included an adjusted spherical equivalent value or adjusted cylinder power value, wherein the modified optical configuration corrects for the undesired meridian power resulting from the rotational misalignment;
predicted manifest refraction spherical equivalent (MRSE) data set and/or a predicted manifest residual cylinder (MRC) data set for the implantable ophthalmic apparatus configured with the modified optical configuration with the adjusted spherical equivalent value or cylinder power value;
	determining, by the processor, the predicted manifest refraction spherical equivalent (MRSE) and/or the predicted manifest residual cylinder (MRC) data set being outside a pre-defined range for each meridian;
modifying, by the processor, the modified optical configuration with an adjustment value to the adjusted spherical equivalent value or cylinder power value, wherein the adjustment value is derived from the determined residual cylinder (RC) until the manifest refraction spherical equivalent (MRSE) data set or and/or the manifest residual cylinder (MRC) data set associated with the adjustment are within the pre-defined range for each meridian; and
	causing, by the processor, a visual representation of the re-adjusted spherical equivalent value and cylinder power value, wherein spherical equivalent and cylinder power values are used for the selection and the configuring of the implantable ophthalmic apparatus to be implanted into the eye of the patient.
	
Regarding Claim 2.



Regarding Claim 10.

	(cancelled) 

Regarding Claim 11.

	A non-transitory computer readable medium, the computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to:

determine, using a power calculator and the measurement data, an initial optical configuration of an implantable ophthalmic apparatus to apply at a corrective meridian of the implantable ophthalmic apparatus to correct the astigmatism of the patient, an extended-range-of-vision (ERV) feature, or an extended-tolerant-astigmatism (ETA) feature, wherein the implantable ophthalmic apparatus is configured with an established band of operational meridian across a range from 5 degrees to 10 degrees
	determine a random residual astigmatism power as a residual cylinder (RC) power for the implantable ophthalmic apparatus, wherein the random residual astigmatism power is associated with a rotational misalignment applied to the implantable ophthalmic apparatus following implantation of the implantable ophthalmic apparatus in an eye of the patient, wherein the random residual astigmatism power is determined at a pre-defined maximum rotational misalignment value designated for the implantable ophthalmic apparatus, wherein the random residual astigmatism power is determined based on an equation defining undesired meridian power resulting from a rotational misalignment of the implantable ophthalmic apparatus at a rotational misalignment range selected from [[the]] a group consisting of ±5°, ±6°, ±7°, ±8°,±9° and ± 10°, and wherein the equation is defined as a function of at least, an angle of the rotational misalignment;

determine a predicted manifest refraction spherical equivalent (MRSE) data set and/or a predicted manifest residual cylinder (MRC) data set for the implantable ophthalmic apparatus configured with the modified optical configuration with the adjusted spherical equivalent value or cylinder power value:
	 determine the predicted manifest refraction spherical equivalent (MRSE) data set and/or the predicted manifest residual cylinder (MRC) data set being outside a pre-defined range for each meridian:
	 modify the modified optical configuration with an adjustment value to the adjusted spherical equivalent value or cylinder power value, wherein the adjustment value is derived from the determined residual cylinder (RC) until the manifest refraction spherical equivalent (MRSE) data set and/or the manifest residual cylinder (MRC) data set are within the pre-defined range for each meridian:
	 and cause a visual representation of the re-adjusted spherical equivalent value and cylinder power value, wherein the presented readjusted spherical equivalent and cylinder power values are used for the selection and the configuring of the implantable ophthalmic apparatus to be implanted into the eye of the patient. 	

Regarding Claim 20
	(cancelled) 

Regarding Claim 21.

	The method of claim 1, wherein the step of modifying the initial optical configuration based on the determined residual cylinder (RC) power comprises adding a 

Regarding Claim 24

The computer readable medium of claim 11, wherein the instructions that performs the step to modify the initial optical configuration based on the determined residual cylinder (RC) power performs said step by adding a 

Regarding Claim 26.
	(cancelled) 


Regarding Claim 27.

	(cancelled) 


Notice of Allowance
Claim 1-2, 9, 11-12, 19, 21-25 are allowed.
Claim 1 is treated as representative of claims 11, claim 11 is allowed under a similar rationale as claim 1.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, in part:
A method for determining optical configuration of an implantable ophthalmic apparatus for the selection thereof to correct an astigmatism of a patient, the method comprising:
	receiving, by a processor, measurement data associated with an eye of the patient;
	determining, by the processor, using the measurement data, an initial optical configuration of an implantable ophthalmic apparatus to apply at a corrective meridian of the implantable ophthalmic apparatus to correct the astigmatism of the patient , wherein the implantable ophthalmic apparatus comprises an extended-depth-of focus (EDOF) feature, an extended-range-of-vision (ERV) feature, or an extended-tolerant-astigmatism (ETA) feature, wherein the implantable ophthalmic apparatus is configured with an established band of operational meridian across a range from 5 degrees to 10 degrees, and wherein the initial optical configuration comprises a spherical equivalent value and cylinder power value;
	determining, by the processor, a residual cylinder (RC) power associated with a random residual astigmatism power for the implantable ophthalmic apparatus, wherein the random residual astigmatism power is associated with a rotational misalignment applied to the implantable ophthalmic apparatus following implantation of the implantable ophthalmic apparatus in the eye of the patient, wherein the random residual astigmatism power is determined at a pre-defined maximum rotational misalignment value designated for the implantable ophthalmic apparatus, wherein the random residual astigmatism power is determined based on an equation defining undesired meridian power resulting from a rotational misalignment of the implantable ophthalmic apparatus at  a rotational misalignment range selected from a group consisting of ±5°, ±6°, ±7°, ±8°, ±9° and ± 10°, and wherein the equation is defined as a function of at least, an angle of the rotational misalignment;
	modifying, by the processor, the initial optical configuration based on the determined residual cylinder (RC) power to generate a modified optical configuration having included an adjusted spherical equivalent value or adjusted cylinder power value, wherein the modified optical configuration corrects for the undesired meridian power resulting from the rotational misalignment;
	determining, by the processor, a predicted manifest refraction spherical equivalent (MRSE) data set and/or a predicted manifest residual cylinder (MRC) data set for the implantable ophthalmic apparatus configured with the modified optical configuration with the adjusted spherical equivalent value or cylinder power value;
	determining, by the processor, the predicted manifest refraction spherical equivalent (MRSE) and/or the predicted manifest residual cylinder (MRC) data set being outside a pre-defined range for each meridian;
modifying, by the processor, the modified optical configuration with an adjustment value to the adjusted spherical equivalent value or cylinder power value, wherein the adjustment value is derived from the determined residual cylinder (RC) until the manifest refraction spherical equivalent (MRSE) data set or and/or the manifest residual cylinder (MRC) data set associated with the adjustment are within the pre-defined range for each meridian; and
	causing, by the processor, a visual representation of the re-adjusted spherical equivalent value and cylinder power value, wherein spherical equivalent and cylinder power values are used for the selection and the configuring of the implantable ophthalmic apparatus to be implanted into the eye of the patient.

None of the prior art of record, either taken alone or in combination, teach the claimed invention when taken as a whole.

The closest combination of prior art of record is the previous combination of prior art relied upon of Gobin et al., "Spherotoric bag-in-the-lens intraocular lens: Power calculation and predictive misalignment nomogram", 2011 in view of Roach et al., "Toric IOLs: Four Options for Addressing Residual Astigmatism", Apr. 2012 and in further view of Bonfadini et al., "Optimization of lntraocular Lens Constant Improves Refractive Outcomes in Combined Endothelial Keratoplasty and Cataract Surgery" 2013, and in further view of Hill et al. "Monte Carlo simulation of expected outcomes with the AcrySof® toric intraocular lens", 2008 and in further view of Catlin et al., WO 2012/083143.

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with previously cited Bogaert et al., US 9,216,080 - see figure 9, see col. 6 line 60 to col. 7 line 15, and see col. 12.

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Fam et al., “Meridional analysis for calculating the expected spherocylindrical refraction in eyes with toric intraocular lenses”, 2007 – see page 2073 and 2074. 

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Bachernegg et al., “Rotational stability and visual outcome after implantation of a new toric intraocular lens for the correction of corneal astigmatism during cataract surgery”, 2013 – see page 1393, col. 2. 

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Krall et al., “Vector analysis of astigmatism correction after toric intraocular lens implantation”, 2015 – see abstract, see page 794.

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with previously cited Hong et al., US 7,879,089 – see abstract, fig. 2 and col. 1 lines 25-65, see col 6-8, see col. 9 lines 45-60.


None of the combinations stated above, nor any other combination of the prior art of record fairly teaches:
...
determining, by the processor, using the measurement data, an initial optical configuration of an implantable ophthalmic apparatus to apply at a corrective meridian of the implantable ophthalmic apparatus to correct the astigmatism of the patient , wherein the implantable ophthalmic apparatus comprises an extended-depth-of focus (EDOF) feature, an extended-range-of-vision (ERV) feature, or an extended-tolerant-astigmatism (ETA) feature, wherein the implantable ophthalmic apparatus is configured with an established band of operational meridian across a range from 5 degrees to 10 degrees, and wherein the initial optical configuration comprises a spherical equivalent value and cylinder power value;
determining, by the processor, a residual cylinder (RC) power associated with a random residual astigmatism power for the implantable ophthalmic apparatus, wherein the random residual astigmatism power is associated with a rotational misalignment applied to the implantable ophthalmic apparatus following implantation of the implantable ophthalmic apparatus in the eye of the patient, wherein the random residual astigmatism power is determined at a pre-defined maximum rotational misalignment value designated for the implantable ophthalmic apparatus, wherein the random residual astigmatism power is determined based on an equation defining undesired meridian power resulting from a rotational misalignment of the implantable ophthalmic apparatus at  a rotational misalignment range selected from a group consisting of ±5°, ±6°, ±7°, ±8°, ±9° and ± 10°, and wherein the equation is defined as a function of at least, an angle of the rotational misalignment;
...
when taken in combination with the remaining limitations and elements of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128